NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ELIA RAMOS-LOPEZ; et al.,                        No.   19-70642

                Petitioners,                     Agency Nos.      A206-910-845
                                                                  A206-910-846
 v.                                                               A206-910-847

WILLIAM P. BARR, Attorney General,
                                                 MEMORANDUM*
                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      Elia Ramos-Lopez and her minor children, natives and citizens of

Guatemala, petition for review of the Board of Immigration Appeals’ (“BIA”)

order dismissing their appeal from an immigration judge’s decision denying their

applications for asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s factual findings, Garcia-Milian v.

Holder, 755 F.3d 1026, 1031 (9th Cir. 2014), and we deny the petition for review.

      The record does not compel the conclusion that petitioners established

changed or extraordinary circumstances to excuse their untimely asylum

applications. See 8 C.F.R. § 1208.4(a)(4), (5); see also Toj-Culpatan v. Holder,

612 F.3d 1088, 1091-92 (9th Cir. 2010).

      Substantial evidence supports the agency’s determination that petitioners

failed to establish past persecution. See Baghdasaryan v. Holder, 592 F.3d 1018,

1023 (9th Cir. 2010) (“An applicant alleging past persecution has the burden of

establishing that (1) his treatment rises to the level of persecution; (2) the

persecution was on account of one or more protected grounds; and (3) the

persecution was committed by the government, or by forces that the government

was unable or unwilling to control.”). Substantial evidence also supports the

agency’s determination that petitioners failed to establish that the harm they fear

would be on account of a protected ground. See INS v. Elias-Zacarias, 502 U.S.
478, 483 (1992) (an applicant “must provide some evidence of [motive], direct or

circumstantial.”); Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even if

membership in a particular social group is established, an applicant must still show

that “persecution was or will be on account of his membership in such group”).

Thus, petitioners’ withholding of removal claim fails.


                                           2                                     19-70642
      We do not reach petitioners’ contentions that they established a cognizable

particular social group because the BIA did not decide that issue. See Najmabadi

v. Holder, 597 F.3d 983, 986 (9th Cir. 2010) (this court’s review is limited to the

actual grounds relied upon by the BIA).

      Substantial evidence supports the agency’s determination that in the absence

of past persecution, petitioners failed to establish eligibility for humanitarian

asylum. See 8 C.F.R. § 1208.13(b)(1)(iii); see also Vongsakdy v. INS, 171 F.3d
1203, 1205 (9th Cir. 1999) (humanitarian asylum is “reserved for rare situations of

atrocious persecution” (citation and internal quotation marks omitted)).

      Finally, substantial evidence supports the agency’s denial of CAT relief

because petitioners failed to show it is more likely than not they would be tortured

by or with the consent or acquiescence of the government if returned to Guatemala.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                           3                                        19-70642